Plaintiffs brought this action to recover rental of real property alleged to have been leased to defendants Lyons and by them sublet to defendants Kawashima.
From a judgment of dismissal as to the defendants Lyons, this appeal was taken.
[1] The evidence established the following facts: Appellants as owners of certain real property in Seattle, leased the same to respondents in July, 1923, for a period beginning October 1, 1923, and ending December 31, 1925. This lease was unacknowledged and unrecorded. Respondents took possession and held the full term of the lease. In January, 1926, both parties signed an extension of the lease running until November 1, 1926. In September, 1926, Lyons decided to sell the business he was conducting on the premises in question, and with full consent of the appellant he sold the same to Kawashima, the bill of sale being *Page 175 
prepared by appellant who was an attorney. It was understood at the time that Lyons was leaving the premises and that all future relations were to be between Kawashima and appellant. Lyons left Seattle for the east and Kawashima took possession and made payments of the rent as required until April, 1927, at which time he abandoned the property. There was a dispute as to some of the matters we have detailed, but the trial court found these facts, and an examination of the record does not disclose that the evidence preponderates against them. About the time of the sale to Kawashima, appellant wrote a letter addressed to Lyons in which he extended the lease until November 1, 1927, and it is his contention that the original lease, although unacknowledged as required by law, became extended, that it was an extension to Lyons, and that Kawashima was but a sub-tenant. The question of the validity of the extension of an unacknowledged, but fully performed, lease need not here be decided. The facts found by the court show that the extension, if any, was made under conditions which made it operate as to Kawashima and not as to Lyons.
The judgment is affirmed.
MACKINTOSH, C.J., FULLERTON, MAIN, and HOLCOMB, JJ., concur. *Page 176